Exhibit 10.69
APPLIED MATERIALS, INC.
SENIOR EXECUTIVE BONUS PLAN
(May 10, 2010 Restatement)
SECTION 1
ESTABLISHMENT AND PURPOSE
     1.1 Purpose. Applied Materials, Inc. having established the Applied
Materials, Inc. Senior Executive Bonus Plan (the “Plan”) effective as of
September 23, 1994, and having subsequently amended and restated the Plan,
hereby amends and restates the Plan effective as of September 16, 2008, as
follows. The Plan is intended to increase shareholder value and the success of
the Company by motivating key executives (a) to perform to the best of their
abilities, and (b) to achieve the Company’s objectives. The Plan’s goals are to
be achieved by providing such executives with incentive awards based on the
achievement of goals relating to the performance of the Company and its
individual business units. The Plan is intended to permit the payment of bonuses
that qualify as performance-based compensation under Code Section 162(m).
     1.2 Effective Date. The Plan is subject to the approval of a majority of
the shares of the Company’s common stock that are present in person or by proxy
and entitled to vote at the 2007 Annual Meeting of Stockholders.
SECTION 2
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     2.1 “Actual Award” means as to any Performance Period, the actual (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.5 to reduce the award otherwise determined
by the Payout Formula.
     2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
     2.3 “Base Salary” means as to any Performance Period, 100% of the
Participant’s annualized salary rate on the last day of the Performance Period.
Such Base Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to Company-sponsored plans.
     2.4 “Board” means the Company’s Board of Directors.

1



--------------------------------------------------------------------------------



 



     2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
     2.6 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan. The Committee shall consist of no fewer
than two (2) members of the Board.
     2.7 “Company” means Applied Materials, Inc., a Delaware corporation.
     2.8 “Customer Satisfaction MBOs” means as to any Participant for any
Performance Period, the objective and measurable individual goals set by a
“management by objectives” process and approved by the Committee, which goals
relate to the satisfaction of external or internal customer requirements and/or
ratings.
     2.9 “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under Section 162(m) of the Code.
     2.10 “Disability” means a permanent and total disability determined in
accordance with standards adopted by the Committee from time to time.
     2.11 “Earnings Per Share” means as to any Performance Period, Net Income,
divided by a weighted average number of common shares outstanding and dilutive
common equivalent shares deemed outstanding.
     2.12 “Fiscal Year” means the fiscal year of the Company.
     2.13 “Individual MBOs” means as to a Participant for any Performance
Period, the objective and measurable goals set by a “management by objectives”
process and approved by the Committee, in its discretion.
     2.14 “Intentional Misconduct” means a Participant’s deliberate engagement
in any one or more of the following: (a) fraud, misappropriation, embezzlement
or any other act or acts of similar gravity resulting or intended to result
directly or indirectly in substantial personal enrichment to the Participant at
the expense of the Company; (b) a material violation of a federal, state or
local law or regulation applicable to the Company’s business that has a
significant negative effect on the Company’s financial results; or (c) a
material breach of the Participant’s fiduciary duty owed to the Company that has
a significant negative effect on the Company’s financial results; provided,
however, that a Participant’s exercise of judgment or actions (or abstention
from action), and/or decision-making will not constitute Intentional Misconduct
if such judgment, action (or abstention from action) and/or decision is, in the
good faith determination of the Board, reasonable based on the facts and
circumstances known to the Participant at the time of such judgment, action (or
abstention from action) and/or decision; and such judgment, action (or
abstention from action) and/or decision is in an area or situation in which
(i) discretion must be exercised by the Participant or (ii) differing views or
opinions may apply.

2



--------------------------------------------------------------------------------



 



     2.15 “Market Share” means as to any Performance Period, the Company’s or a
business unit’s percentage of a market segment with respect to a product.
     2.16 “Maximum Award” means as to any Participant for any Performance
Period, $5 million. The Maximum Award is the maximum amount which may be paid to
a Participant for any Performance Period.
     2.17 “Net Income” means as to any Performance Period, the income after
taxes for the Performance Period determined in accordance with generally
accepted accounting principles.
     2.18 “New Orders” means as to any Performance Period, the firm orders for a
system, product, part, or service that are being recorded for the first time as
defined in the Company’s Order Recognition Policy.
     2.19 “Operating Profit” means as to any Performance Period, the difference
between revenue and related costs and expenses, excluding income derived from
sources other than regular activities and before income deductions.
     2.20 “Participant” means as to any Performance Period, an officer of the
Company or of an Affiliate who has been selected by the Committee for
participation in the Plan for that Performance Period.
     2.21 “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards, if any, to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
     2.22 “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee, in its discretion, to be applicable to a Participant for a
Performance Period. As determined by the Committee, the Performance Goals
applicable to each Participant shall provide for a targeted level or levels of
achievement using one or more of the following measures: (a) Revenue,
(b) Customer Satisfaction MBOs, (c) Earnings Per Share, (d) Individual MBOs,
(e) Market Share, (f) Net Income, (g) New Orders, (h) Operating Profit,
(i) Return on Designated Assets, (j) Return on Equity, (k) Return on Sales, and
(l) Total Shareholder Return. Any criteria used may be measured, as applicable,
(i) in absolute terms, (ii) in relative terms, including, but not limited to,
the passage of time and/or against other companies or financial metrics,
(iii) on a per share and/or share per capita basis, (iv) against the performance
of the Company as a whole or against particular segments or products of the
Company and/or (v) on a pre-tax or after-tax basis. Prior to the Determination
Date, the Committee shall determine whether any element(s) (for example, but not
by way of limitation, the effect of mergers or acquisitions) shall be included
in or excluded from the calculation of any Performance Goal with respect to any
Participants, whether or not such determinations result in any Performance Goal
being measured on a basis other than generally accepted accounting principles.
     2.23 “Performance Period” means any Fiscal Year or such other period longer
than a Fiscal Year but not in excess of three Fiscal Years, as determined by the
Committee in its sole discretion. With respect to any Participant, there shall
exist no more than four (4) Performance Periods at any one time.

3



--------------------------------------------------------------------------------



 



     2.24 “Retirement” means, with respect to any Participant, a termination of
his or her employment with the Company and all of its Affiliates after:
(a) obtaining at least sixty (60) years of age and whose age plus Years of
Service with the Company is not less than seventy (70), or (b) obtaining at
least sixty-five (65) years of age.
     2.25 “Return on Designated Assets” means as to any Performance Period, Net
Income divided by the average of beginning and ending designated Company or
business unit assets.
     2.26 “Return on Equity” means as to any Performance Period, the percentage
equal to Net Income divided by average stockholder’s equity, determined in
accordance with generally accepted accounting principles.
     2.27 “Return on Sales” means as to any Performance Period, the percentage
equal to Net Income, divided by Revenue.
     2.28 “Revenue” means net sales for the Performance Period, determined in
accordance with generally accepted accounting principles.
     2.29 “Section 16 Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
     2.30 “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and guidance thereunder, as they may be
amended or modified from time to time.
     2.31 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, as determined by the Committee in accordance with Section 3.3.
     2.32 “Total Shareholder Return” means as to any Performance Period, the
total return (change in share price plus reinvestment of any dividends) of a
share of the Company’s common stock.
     2.33 “Years of Service” means the number of months (or a fraction thereof)
from a Participant’s latest hire date with the Company or its Affiliate to the
date in question, divided by twelve (12). The Participant’s latest hire date
will be determined after giving effect to the non-401(k) plan principles of
North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended, revised or
superseded from time to time.
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
     3.1 Selection of Participants. On or prior to the Determination Date, the
Committee, in its sole discretion, shall select the officers of the Company who
shall be Participants for the Performance Period. The Committee, in its sole
discretion, also may designate as Participants one or

4



--------------------------------------------------------------------------------



 



more individuals (by name or position) who are expected to become officers
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and on a Performance Period by Performance Period basis.
Accordingly, an officer who is a Participant for a given Performance Period in
no way is guaranteed or assured of being selected for participation in any
subsequent Performance Period or Periods.
     3.2 Determination of Performance Goals. On or prior to the Determination
Date, the Committee, in its sole discretion, shall establish the Performance
Goals for each Participant for the Performance Period. Such Performance Goals
shall be set forth in writing.
     3.3 Determination of Target Awards. On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing.
     3.4 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award, if any,
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, no Participant’s Actual Award under the
Plan may exceed his or her Maximum Award.
     3.5 Determination of Actual Awards. After the end of each Performance
Period, the Committee shall certify in writing (for example, in its meeting
minutes) the extent to which the Performance Goals applicable to each
Participant for the Performance Period were achieved or exceeded, as determined
by the Committee. The Actual Award for each Participant shall be determined by
applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Plan,
(a) the Committee, in its sole discretion, may eliminate or reduce the Actual
Award payable to any Participant below that otherwise would be payable under the
Payout Formula, (b) if a Participant terminates employment with the Company
prior to the end of a Performance Period for a reason other than Retirement,
Disability or death, he or she shall not be entitled to the payment of an Actual
Award for the Performance Period, and (c) the Board, in its sole discretion, may
require a Participant to forfeit, return or reimburse the Company all or a
portion of his or her Actual Award in accordance with Section 4.5 below.

5



--------------------------------------------------------------------------------



 



SECTION 4
PAYMENT OF AWARDS
     4.1 Right to Receive Payment. Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right other than as an unsecured general
creditor with respect to any payment to which he or she may be entitled.
     4.2 Timing of Payment. Payment of each Actual Award shall be made after the
end of the Performance Period during which the Actual Award was earned but no
later than the fifteen (15th) day of the third (3rd) month after the end of the
Fiscal Year in which such Performance Period ended. In addition, if the relevant
Performance Period exceeds one Fiscal Year, the payment of each Actual Award for
such Performance Period shall be made within the time period set forth in the
prior sentence, but in all events after the end of the Performance Period but on
or before December 31 of the calendar year in which the Performance Period ends.
     4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or
its equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in
restricted stock granted under the Company’s Employee Stock Incentive Plan. The
number of shares granted shall be determined by dividing the cash amount
foregone by the fair market value of a share on the date that the cash payment
otherwise would have been made. For this purpose, “fair market value” shall mean
the closing price on the NASDAQ/National Market for the day in question. Any
restricted stock so awarded shall vest over a period of not more than four
years, subject to acceleration for termination of employment due to death,
Disability, or Retirement.
     4.4 Payment in the Event of Death. If a Participant dies prior to the
payment of an Actual Award earned by him or her prior to death for a prior
Performance Period, the Actual Award shall be paid to his or her estate.
     4.5 Clawback in Connection with a Material Negative Financial Restatement.
Pursuant to the Company’s clawback policy, the Board, in its sole discretion,
may require a Participant to forfeit, return or reimburse the Company all or a
portion of his or her Actual Award that is paid on or after December 7, 2009, if
(i) the Participant is or was a Section 16 Officer during the applicable
Performance Period, and (ii) the Participant deliberately engaged in Intentional
Misconduct that was determined by the Board, in its sole discretion, to be the
primary cause of a material negative restatement of a Company financial
statement that was filed with the U.S. Securities and Exchange Commission and
such financial statement, as originally filed, is one of the Company’s three
(3) most recently filed annual financial statements. The portion of the Actual
Award, if any, that a Participant may be required to forfeit, return or
reimburse will be determined by the Board, in its sole discretion, but will be
no more than the after-tax portion of the Actual Award that was (1) in excess of
the Actual Award he or she would have received had the Company’s financial
results been calculated under the restated financial statements, and (2) paid
within the period beginning on the date the Committee determines the Actual
Award (in accordance with Section 3.5 of the Plan) and ending on the date that
is twelve (12) months after the original filing of the financial statement that
subsequently was restated.

6



--------------------------------------------------------------------------------



 



SECTION 5
ADMINISTRATION
     5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under Section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify. Any member of the Committee may resign at any time by notice
in writing mailed or delivered to the Secretary of the Company. As of the
Effective Date of the Plan, the Plan shall be administered by the Human
Resources and Compensation Committee of the Board.
     5.2 Committee Authority. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which officers shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by officers who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.
     5.3 Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
     5.4 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.
     5.5 Tax Withholding. The Company shall withhold all applicable taxes from
any payment, including any federal, FICA, state, and local taxes.
SECTION 6
GENERAL PROVISIONS
     6.1 No Effect on Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or an Affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause. For purposes of the Plan, transfer of employment of a Participant between
the Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a termination of employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise

7



--------------------------------------------------------------------------------



 



occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Participant.
     6.2 Section 409A. It is intended that all bonuses payable under this Plan
will be exempt from the requirements of Section 409A pursuant to the “short-term
deferral” exemption or, in the alternative, to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided under this
Plan will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein shall be interpreted to so comply or be exempt. Each payment
and benefit payable under this Plan is intended to constitute a separate payment
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Company
may, in good faith and without the consent of any Participant, make any
amendments to this Plan and take such reasonable actions which it deems
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition under Section 409A prior to actual payment to the
Participant.
     6.3 Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.
     6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
     6.5 Successors. All obligations of the Company and any Affiliate under the
Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company or such Affiliate.
     6.6 Nonassignability. A Participant shall have no right to assign or
transfer any interest under this Plan.
     6.7 Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution. All rights with
respect to an award granted to a Participant shall be available during his or
her lifetime only to the Participant.

8



--------------------------------------------------------------------------------



 



     6.8 Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.
     6.9 Governing Law. The Plan and all award agreements shall be construed in
accordance with and governed by the laws of the State of California, excluding
its conflicts of laws provisions.
SECTION 7
AMENDMENT AND TERMINATION
     7.1 Amendment and Termination. The Board may amend or terminate the Plan at
any time and for any reason; provided, however, that if and to the extent
required to ensure the Plan’s qualification under Code Section 162(m), any such
amendment shall be subject to stockholder approval.

9